985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Margaret HOWARD, Petitioner.
Misc. No. 325.
United States Court of Appeals, Federal Circuit.
Nov. 19, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, LOURIE, Circuit Judge.
PLAGER, Circuit Judge.

ORDER

1
Margaret Howard applies for attorney fees and other expenses in the amount of $18,207.05 incurred in preparing her petition for writ of mandamus.   The Secretary of the Army moves for leave to file his opposition out of time, with opposition attached.   Howard moves for leave to file a reply to the Army's opposition, with reply attached.


2
After considering the arguments presented, we deny Howard's application for attorneys fees because the requirements for recovery set forth in the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, have not been met.   See Phillips v. General Services Administration, 924 F.2d 1577, 1583 n. 5 (Fed.Cir.1991) (if "the party seeking legal fees is obligated to pay them to a third party which is not the professional providing the legal service, an award under EAJA has been deemed inappropriate") (citing  Wall Indus., Inc. v. U.S., 15 Cl.Ct. 796 (1988), aff'd without op., 883 F.2d 1027 (Fed.Cir.1989) and  Securities and Exch.  Comm'n v. Comserv Corp. 908 F.2d 1407 (8th Cir.1990)).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Howard's application for attorney fees and expenses is denied.


5
(2) The Army's motion for leave to file its opposition out of time is granted.


6
(3) Howard's motion for leave to file a reply is granted.


7
(4) Howard's petition for writ of mandamus is dismissed.


8
(5) All other outstanding motions are moot.